Citation Nr: 1750072	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  16-08 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1979 to August 1982.  Further, the record reflects he had subsequent service in the Reserves through 2006 which would include various periods of active duty for training (ACDUTRA) and inactive duty training.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2016.  

In March 2017, the Board, in pertinent part, remanded the current appellate claim for further development to include a competent medical examination and opinion.  A review of the record reflects the development directed by this remand has been substantially accomplished.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The case has now been returned to the Board for additional appellate consideration.


FINDINGS OF FACT

1.  The Veteran testified at his December 2016 hearing that the establishment of service connection for any bilateral foot condition, however diagnosed, would satisfy his appeal as to this appeal.

2.  During the period this case was on remand, service connection was established for muscle atrophy of the bilateral feet by an August 2017 rating decision.  

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017); see also DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of a claim for VA disability benefits is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011). 

In this case, the appellate claim was originally certified for appeal as service connection for plantar fasciitis.  However, the record reflects other foot diagnoses including pes planus, hallux valgus, and muscle atrophy.  The United States Court of Appeals for Veterans Claims (Court) has indicated that the scope of a service connection claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Nevertheless, a claimant does have the right to limit his or her appeal to a specific diagnosis.

As noted in the March 2017 remand, the Veteran did not limit his appellate claim to the diagnosed plantar fasciitis.  However, he also reported that the establishment of service connection for any bilateral foot condition, however diagnosed, would satisfy his appeal as to this claim.  Transcript p. 10.  Here, during the period this case was on remand, service connection was established for muscle atrophy of the bilateral feet by an August 2017 rating decision.  

In view of the Veteran's explicit and unambiguous testimony on this matter, the Board finds that while there is evidence of other foot conditions besides muscle atrophy, he has withdrawn his appeal on the issue of service connection for a bilateral foot disorder.  Further, a review of the hearing testimony and other evidence of record reflects the Veteran's action was done with a full understanding of the consequences of that action, particularly as he was assisted at this hearing by his accredited representative.  Consequently, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


